Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 1 of 33 PageID #: 947




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK


  In re HAIN CELESTIAL HEAVY             Case No.: 2:21-CV-0678-JS-AYS
  METALS BABY FOOD LITIGATION

  This Document Relates To:
  ALL ACTIONS




   MEMORANDUM OF LAW IN SUPPORT OF THE MAYS PLAINTIFFS’ MOTION
     FOR APPOINTMENT OF INTERIM LEAD COUNSEL, INTERIM LIAISON
  COUNSEL, AND EXECUTIVE COMMITTEE PURSUANT TO FED. R. CIV. P. 23(g)(3)




                                     Melissa R. Emert
                                     KANTROWITZ GOLDHAMER
                                     & GRAIFMAN, P.C.
                                     747 Chestnut Ridge Road
                                     Chestnut Ridge, NY 10977
                                     Tel.: (845) 356-2570
                                     Fax: (845) 356-4335
                                     memert@kgglaw.com

                                     Michael R. Reese
                                     REESE LLP
                                     100 West 93rd Street, 16th Floor
                                     New York, New York 10025
                                     Telephone: (212) 643-0500
                                     mreese@reesllp.com


                                     [Additional Counsel for Plaintiffs
                                     on Signature Page]
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 2 of 33 PageID #: 948




                               TABLE OF CONTENTS

 INTRODUCTION………………………………………………………………………………... 1

    I.   BACKGROUND…………………………………………………………………………. 3

   II.   APPLICABLE LAW……………………………………………………………………... 4

  III.   ARGUMENT……………………………………………………………………………... 6

          A. The Mays Group Have Performed Substantial Work
             Investigating and Litigating the Claims…………………………………………... 6

          B. The Mays Group Have Significant Experience Litigating Consumer
             Defect Class Actions and Extensive Knowledge of Applicable Law…………….. 8

                1. Interim Co-Lead Counsel…………………………………………………. 8

                       a. Melissa R. Emert (Kantrowitz, Goldhamer & Graifman, P.C.)…... 9

                       b. Michael R. Reese (Reese LLP)…………………...……………... 12

                2. Interim Liaison Counsel…………………………………………………. 13

                3. Interim Executive Committee…………………………………………… 15

                       a. Gayle M. Blatt (Casey Gerry Schenk Francavilla Blatt &
                          Penfield LLP)……………………………………………………. 15

                       b. Gary E. Mason (Mason Lietz & Klinger LLP)………………….. 17

                       c. Charles Schaffer (Levin Sedran & Berman LLP)…………...…... 18

                       d. Jeffrey Goldenberg (Goldenberg Schneider, L.P.A.)…………… 20

                       e. Jonathan Shub (Shub Law Firm LLC)…………………………... 22

          C. The Mays Group Have Committed, And Will Continue to Commit, The
             Resources Necessary to Represent The Class…………………………………… 23

          D. Other Factors Support Designating Proposed Interim Class Counsel…………... 23



                                           i
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 3 of 33 PageID #: 949




  IV.   CONCLUSION………………………………………………………………………….. 25




                                       ii
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 4 of 33 PageID #: 950




                                              TABLE OF AUTHORITIES

 Cases

 Barton v. Pret A Manger (USA) Ltd.,
   2021 U.S. Dist. LEXIS 81336 (S.D.N.Y. Apr. 27, 2021) ........................................................ 14

 Bernstein v. Cengage Learning, Inc.,
  2019 WL 6324276 (S.D.N.Y. 2019) ........................................................................................... 5

 Coe v. General Mills, Inc.,
  2016 WL 4208287 (N.D. Cal. Aug. 10, 2016) .......................................................................... 13

 Delre v. Perry,
  288 F.R.D. 241 (E.D.N.Y. 2012) ................................................................................................. 5

 Hamlen v. Gateway Energy Servs. Corp.,
   2017 WL 892399 [S.D.N.Y. Mar. 6, 2017] ......................................................................... 22, 24
 .
 Hasemann v. Gerber Products Co.,
   331 F.R.D. 239 (E.D.N.Y. 2019) ........................................................................................... 3, 13

 In re Amla Litig.,
   320 F.R.D. 120 (S.D.N.Y. 2017) ................................................................................................. 5

 In re Parking Meters Antitrust Litig.,
   310 F.R.D. 54 (E.D.N.Y. 2015) ................................................................................................... 5

 In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
   2016 WL 8138988 (E.D.N.Y. 2016) ........................................................................................... 4

 In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig.,
   335 F.R.D. 1 (E.D.N.Y. 2020) ................................................................................................. 5, 8

 Johnson & Son, Inc.,
   2018 U.S. Dist. LEXIS 106680 (S.D.N.Y. June 26, 2008) ...................................................... 14

 Luib v. Henkel Consumer Goods, Inc.,
   2018 WL 718376 (E.D.N.Y. Feb. 5, 2018) ......................................................................... 13, 14

 Mantikas v. Kellogg Co.,
  910 F.3d 633 (2d Cir. 2018) ...................................................................................................... 13

 Murphy v. Best Buy Stores L.P.,
  690 Fed. Appx. 553 (9th Cir. 2017) .................................................................................... 13, 14


                                                                  iii
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 5 of 33 PageID #: 951




 Rapoport-Hecht, Tziva et al. v. Seventh Generation, Inc.,
   2017 U.S. Dist. LEXIS 218781 (S.D.N.Y Apr. 28, 2017) ....................................................... 14

 Shalikar v. Asahi Beer U.S.A., Inc.,
   2017 WL 9362139 (C.D. Cal. Oct. 16, 2017) ........................................................................... 13

 Silvis v. Ambit Energy L.P.,
   674 F App’x 164 ........................................................................................................................ 22

 Szymczak v. Nissan N. Am., Inc.,
   2012 WL 1877306 (S.D.N.Y. May 15, 2012) ............................................................................. 1

 Tri-State Water Treatment, Inc. v. Baue,
   845 F.3d 350 (7th Cir. 2017 ..................................................................................................... 13

 Young et al. v. Nationwide Mut. Ins. Co,
   693 F.3d 532 (6th Cir. 2012) ............................................................................................... 18, 21

 Statutes

 28 U.S.C. § 1407 ............................................................................................................................. 8

 Rules

 Fed. R. Civ. P. 23(g) ....................................................................................................................... 4

 Fed. R. Civ. P. 23(g)(1)(B) ............................................................................................................. 5

 Fed. R. Civ. P. 23(g)(1)(C) ........................................................................................................... 23

 FED. R. CIV. P. 23(g)(3) ........................................................................................................ 1, 4, 7

 Other Authorities

 MANUAL FOR COMPLEX LITIGATION § 21.11 (4th ed. 2004) .............................................. 1




                                                                       iv
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 6 of 33 PageID #: 952




                                          INTRODUCTION

         Federal Rule of Civil Procedure 23(g)(3) allows, and indeed, encourages the appointment

 of interim counsel “to act on behalf of a putative class prior to the certification of a case as a class

 action.” Szymczak v. Nissan N. Am., Inc., No. 10 CV 7493 VB, 2012 WL 1877306, at *1 (S.D.N.Y.

 May 15, 2012). “Designation of lead counsel now ensures the protection of the interests of the

 class in making and responding to motions, conducting discovery, and negotiating possible

 settlements.” Id. (citing MANUAL FOR COMPLEX LITIGATION § 21.11 (4th ed. 2004)

 (“MCL”). “Few decisions by the court in complex litigation are as difficult and sensitive as the

 appointment of designated counsel.” Id. at § 10.224. Here, numerous capable counsel seek

 leadership positions. The question for the Court is which attorneys or group of attorneys are best

 qualified, can work cooperatively with others, and can commit the necessary time and resources

 to prosecute the claims effectively and efficiently on behalf of all class members in the

 consolidated case pending against Defendant Hain Celestial Group, Inc. (“Defendant” or “Hain”).

         Plaintiffs Alyssa Mays, Shanely Zorrilla, Lynda Galloway and Leiba Baumgarten

 respectfully submit this memorandum of law in support of their motion requesting that the Court

 designate (i) Michael R. Reese (Reese LLP) and Melissa R. Emert (Kantrowitz, Goldhamer &

 Graifman, P.C.) as Interim Co-Lead Counsel; (ii) Jason P. Sultzer (The Sultzer Law Group P.C.)

 as Interim Liaison Counsel; and (iii) Gayle M. Blatt (Casey Gerry Schenk Francavilla Blatt &

 Penfield LLP), Charles E. Schaffer (Levin Sedran & Berman LLP), Gary E. Mason (Mason Lietz

 & Klinger LLP), Jeffrey S. Goldenberg (Goldenberg Schneider, L.P.A.), and Jonathan Shub

 (Shub Law Firm LLC), as Interim Executive Committee members (collectively, “the Mays

 Group”).

         The Mays Group amply meet all of the requirements for appointment by the Court. These

                                                    1
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 7 of 33 PageID #: 953




 attorneys have successfully litigated some of the largest complex and class action cases in the

 nation involving defective products and false advertising claims on behalf of consumers and the

 public, including: In re Apple Inc. Device Performance Litigation, MDL No. 2827 (N.D. Cal. $310

 million); In re: Chinese-Manufactured Drywall Product Liability Litigation, MDL No. 2047 (E.D.

 La.) ($1 billion); In re: Diet Drug Product Liability Litigation, MDL No. 1203 (E.D. Pa.) ($6.75

 billion); In re: Vioxx Product Liability Litigation, MDL No. 1657 (E.D. La.) ($4.85 billion); State

 of Ohio, ex rel., Betty D. Montgomery v. Philip Morris, Inc. et al., No. 97-CVH05-5114, (Ohio Ct.

 Com. Pl. Franklin) ($9.86 billion settlement).

        In addition to their significant skills and experience, the Mays Group reflects the diversity

 of the bar and the plaintiff classes—from the standpoint of age, race, gender, experience and

 geographic location—following the guidance set forth in Bolch Judicial Institute, Duke Law

 School, Guidelines and Best Practices for Large and Mass-Tort MDLs (2d ed. 2018) (“Duke

 Guideline”), including Duke Guideline Best Practices 3C, which states that the “judge’s primary

 responsibility in the selection process is to ensure that the lawyers appointed to leadership positions

 are capable and experienced and that they will responsibly and fairly represent all plaintiffs,

 keeping in mind the benefits of diversity of experience, skills, and backgrounds.” 1

        Plaintiffs propose that Interim Co-Lead Counsel, in consultation with Interim Liaison

 Counsel and the Executive Committee, shall have responsibility for strategic decisions associated

 with the prosecution of these consolidated cases (and any subsequently filed consolidated case).

 As described below, the Mays Group commits itself to prosecute this case efficiently and in the

 best interests of the putative class. Appointing this group to lead this litigation is also supported

 by the following additional factors:


        1
           See also David Rock and Heidi Grant, Why Diverse Teams are Smarter, Harv. Bus. Rev. (Nov.
 4, 2016), available at https://hbr.org/2016/11/why-diverse-teams-are-smarter.
                                                   2
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 8 of 33 PageID #: 954




         Counsel in the Mays Group have performed substantial work investigating and litigating

          the claims at issue in this case as more fully described below;

         Counsel in the Mays Group have the experience, knowledge, and resources to continue to

          prosecute this action in the putative class’ best interests, including substantial experience

          litigating consumer class actions;

         Counsel in the Mays Group have extensive experience litigating food related class actions

          in general, and baby food products, specifically, and previously have successfully certified

          a baby food related class action in this District. See Hasemann v. Gerber Products Co.,

          331 F.R.D. 239 (E.D.N.Y. 2019) (certifying classes of purchasers of baby food products);

         Counsel in the Mays Group have excellent working relationships with each other as well

          as many of the firms that have submitted applications for leadership in this case. The

          attorneys comprising the Mays Group pride themselves on forming productive and

          collegial relationships with their co-counsel and believe that such cooperative working

          relationships are necessary for effective representation and a successful outcome for the

          consumers they represent.

 I.       BACKGROUND

          Plaintiffs’ claims against Defendant Hain Celestial Group, Inc. (“Defendant” or “Hain”)

 arise from the sale of Hain’s baby food products under the brand name Earth’s Best Organic, that

 Plaintiffs allege contain toxic heavy metals, including inorganic arsenic, lead, cadmium and

 mercury, each of which are proven to be dangerous to human health, particularly to babies and

 children. Plaintiffs allege that Hain misleadingly represents that its baby food products contain

 “the best ingredients…. and ultimately the best food for your children” and that Hain “…ensures

 a high degree of attention to both ingredient and product quality and safety – from procuring,


                                                    3
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 9 of 33 PageID #: 955




 handling, storing, blending, and packaging through distributing Earth’s Best® products to our

 consumer.” See Mays v. Hain Celestial Group, Inc., No. 21-CV-0805 at p.2; Zorrilla v. Hain

 Celestial Group, Inc., No. 21-CV-1062 at p. 2. Hain’s baby food labels fail to list heavy metals

 as an ingredient and fail to warn consumers of the potential presence of heavy metals in its baby

 food products. On May 13, 2021, this Court entered an Order consolidating sixteen proposed class

 actions pending in the United States District Court for the Eastern District of New York against

 Defendant (“Consolidation Order” at ECF Doc. 47) and ordered the filing of motions to appoint

 interim lead counsel pursuant to Federal Rule of Civil Procedure 23(g) within fourteen (14) days

 (Id., ¶ 8).2 Plaintiffs submit this leadership structure pursuant to this Court’s Consolidation Order.

 II.    APPLICABLE LAW

        Rule 23(g)(3) provides that the Court “may designate interim counsel to act on behalf of a

 putative class before determining whether to certify the action as a class action.” Fed. R. Civ. P.

 23(g)(3). “[D]esignation of interim counsel clarifies responsibility for protecting the interests of

 the class during precertification activities[.]”MCL, Supra § 21.11;            In re Payment Card

 Interchange Fee and Merchant Discount Antitrust Litigation, 2016 WL 8138988 at *2 (E.D.N.Y.




 2
   The cases consolidated were: Stewart et al. v. Hain Celestial Group, Inc., No. 21-CV-0678
 (“Stewart”); Bredberg et al. v. Hain Celestial Group, Inc., No. 21-CV-0758 (“Bredberg”); Boyd
 et al. v. Hain Celestial Group, Inc., No. 21-CV-0884 (“Boyd”); Galloway v. Hain Celestial
 Group, Inc., No. 21-CV-1067 (“Galloway”); Baccari et al. v. Hain Celestial Group, Inc., No. 21-
 CV-1076 (“Baccari”); Zorrilla. v. Hain Celestial Group, Inc., No. 21-CV-1062 (“Zorrilla”);
 Lopez-Sanchez v. Hain Celestial Group, Inc., No. 21-CV-1045 (“Lopez-Sanchez”); Albano v.
 Hain Celestial Group, Inc., No. 21-CV-1118 (“Albano”); Hanson v. Hain Celestial Group, Inc.,
 No. 21-CV-1269 (“Hanson”); Lawrence v. Hain Celestial Group, Inc., No. 21-CV-1287
 (“Lawrence”); Walls v. Beech Nut Nutrition Company, et al., No. 21-CV-0870 (“Walls”); Albano
 v. Hain Celestial Group, Inc., No. 21-CV-1118 (“Albano”); Mays v. Hain Celestial Group, Inc.,
 No. 21-CV-0805 (“Mays”); McKeon et al. v. Hain Celestial Group, d/b/a Earth’s Best Organics,
 No. 21-CV-0938 (“McKeon”); Baumgarten v. Hain Celestial Group, Inc., No. 21-CV-0944
 (“Baumgarten”); and Henry v. Hain Celestial Group, Inc., No. 21-CV-1293 (“Henry”). See
 Consolidation Order [Doc. 47].
                                                  4
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 10 of 33 PageID #: 956




  2016) (similar); Delre v. Perry, et al., 288 F.R.D. 241, 51 (E.D.N.Y. 2012) (similar); Bernstein

  v. Cengage Learning, Inc., 2019 WL 6324276, at *2 (S.D.N.Y. 2019) (“Establishing interim lead

  counsel in this action will minimize the risk of duplicative filings and allow the Court to

  consolidate related filings more efficiently.”); In re Parking Meters Antitrust Litig., 310 F.R.D.

  54, 58 (E.D.N.Y. 2015) (appointing interim lead counsel). Indeed, the Advisory Committee Notes

  to Rule 23 recognize “that in many cases the need to progress toward the certification

  determination may require designation of interim counsel.”         Fed. R. Civ. P. 23, Advisory

  Committee Notes (2003) (emphasis added).

         When appointing interim class counsel, courts generally look to the same factors used in

  determining the adequacy of class counsel under Rule 23(g)(1)(A) of the Federal Rules of Civil

  Procedure. See In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig., 335 F.R.D.

  1,40 (E.D.N.Y. 2020); Delre v. Perry, et al., 288 F.R.D. at 51 (similar); In re Amla Litig., 320

  F.R.D. 120, 121 (S.D.N.Y. 2017) (similar). Rule 23(g)(1)(A) provides, in relevant part, that in

  appointing class counsel the Court must consider:

                       (i)     the work counsel has done in identifying or
                               investigating potential claims in the action;

                       (ii)    counsel’s experience in handling class actions, other
                               complex litigation, and the types of claims asserted in
                               the action;

                       (iii)   counsel’s knowledge of the applicable law; and

                       (iv)    the resources that counsel will commit to representing
                               the class.

  Fed R. Civ. P. 23(g)(1)(A). The Court may also consider “any other matter pertinent to counsel’s

  ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

  One of the other factors Courts often consider is the ability of counsel to work professionally,

  civilly, and cooperatively with others. MCL, supra § 21.22.


                                                   5
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 11 of 33 PageID #: 957




  III.   ARGUMENT

         The Mays Group satisfy all requirements for appointment by the Court. The attorneys have

  successfully litigated scores of class actions involving defective products and false advertising

  claims on behalf of millions of consumers, including some of the largest and most complex

  nationwide cases. Melissa R. Emert and Michael R. Reese, as well as proposed Interim Liaison

  Counsel and the members of the proposed Executive Committee, have the necessary resources to

  prosecute the litigation in a timely manner and are already working, and will continue to work,

  cooperatively to manage the litigation efficiently and effectively, as they have repeatedly done in

  the past. Because the Mays Group have the case management and complex litigation skills,

  knowledge of the factual and legal issues, excellent legal capabilities, and extensive resources

  needed to efficiently prosecute this action, Plaintiffs respectfully request the Court grant this

  motion and appoint the Mays Group to lead this litigation.

         A. The Mays Group Have Performed Substantial Work Investigating and Litigating
            the Claims

         The Mays Group began investigating these claims approximately four (4) months ago and

  collectively have invested hundreds of hours on this litigation. The substantial work performed

  to date includes:

                Investigation of the presence of heavy metals in the baby food including testing of
                 the baby food products;
                Interviewing hundreds of consumers injured by Defendant’s baby food products;
                Researching the legal claims;
                Drafting the initial pleadings;
                Identifying, consulting with and retaining experts in the relevant fields including
                 but not limited to epidemiology, pediatric toxicology, testing of foods for levels of
                 heavy metals, regulations and standards for heavy metals and other toxic
                 substances in foods; marketing and labeling of food products including consumer
                 surveys and in the food industry regarding the areas of regulatory compliance,
                 health and wellness, food safety, quality systems management, supply chain,
                 product development, and solutions for management of quality and ingredients in
                 products;

                                                   6
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 12 of 33 PageID #: 958




                    Coordinating the litigation schedule with defense counsel; and
                    Analyzing topics for discovery and drafting discovery requests.

         Melissa R. Emert and Michael R. Reese have efficiently and effectively organized the

  Mays Group’s efforts during this period. Work assignments have been, and continue to be,

  allocated fairly and in a manner to take advantage of the strengths of each firm and to avoid

  repetition.       As such, the Mays Group now operates as a cohesive, well-organized group.

  Accordingly, the substantial work, investment of time and funds, and investigation to date

  described above weigh in favor of appointing Interim Counsel proposed herein pursuant to Rule

  23(g)(3). While the Mays Group intend to litigate the case zealously, they are fully aware of the

  Court’s expectation that they prosecute the case efficiently and without duplication.        Attached

  for the Court’s consideration is a proposed order appointing leadership and outlining the roles of

  proposed Interim Co-Lead Counsel, Liaison Counsel, and the Executive Committee submitted

  concurrently herewith. The proposed order is based on guidance and language from a variety of

  sources, including the Manual on Complex Litigation, the Duke Guidelines, and orders entered in

  other cases. Proposed Interim Class Counsel have structured the Executive Committee so that

  each attorney serving the Committee will focus their efforts on one or more of the following areas:

  (i) law and motion briefing, (ii) class certification; (iii) defendants and third party discovery; (iv)

  plaintiff discovery; and (iv) expert discovery. This structure will eliminate duplication of effort

  and ensure that each of these critical areas receives focused attention.

          The Mays Group understands that many other able attorneys will apply for leadership

  positions. Recognizing this, the Mays Group Executive Committee currently consists of five

  Members but could be expanded to include additional Members selected by the Court.

         Respectfully, the Mays Group is best suited to provide the cooperative, capable leadership

  so important to effectively prosecute these claims on behalf of all plaintiffs and the putative class

                                                      7
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 13 of 33 PageID #: 959




  and to ensure the efficiencies contemplated by 28 U.S.C. § 1407, Federal Rule of Civil Procedure

  1, and the Pillars of Professionalism adopted by this Court. We appreciate the opportunity to

  apprise the Court of our distinctions, commitment, and qualifications.

         B. The Mays Group Have Significant Experience Litigating Consumer Defect Class
            Actions and Extensive Knowledge of Applicable Law

         The MCL describes a leadership structure that includes lead counsel, liaison counsel, and

  an executive committee. See MCL, supra, § 10.221. The Mays Group proposes two attorneys to

  act as Co-Lead Counsel for plaintiffs and the putative classes, with a Liaison to the Court. The

  Mays Group also asks that the Court create a small Executive Committee, who will advise Co-

  Lead Counsel and perform work consistent with their expertise and talents as directed by Co-Lead

  Counsel.

         Consistent with the guidance provided in the Duke Guidelines, the Mays Group assessed

  the unique needs of this litigation and have proposed a narrowly tailored structure to meet the

  specific needs of this MDL. Id. at 29 Best Practice 2A (“The transferee judge should assess the

  needs of the litigation in establishing an appropriate leadership structure.”). The Mays Group has

  purposely limited the size of the Executive Committee both to reflect the needs of this case as

  well as to leave room for the Court to select additional Executive Committee members as it deems

  appropriate.

             1. Interim Co-Lead Counsel

         Lead counsel are charged with formulating (in consultation with other counsel) and

  presenting positions on substantive and procedural issues during the litigation. MCL, supra, §

  21.221. “Typically they act for the group—either personally or by coordinating the efforts of

  others—in presenting written and oral arguments and suggestions to the court, working with

  opposing counsel in developing and implementing a litigation plan, initiating and organizing

                                                  8
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 14 of 33 PageID #: 960




  discovery requests and responses, conducting the principal examination of deponents, employing

  experts, arranging for support services, and seeing that schedules are met.” Id.

          Plaintiffs propose that Melissa R. Emert and Michael R. Reese be designated Interim Co-

  Lead Counsel.

                  a. Melissa R. Emert (Kantrowitz, Goldhamer & Graifman, P.C.)

          Melissa R. Emert, of Kantrowitz Goldhamer & Graifman, P.C. (“KGG”) is a partner and

  co-chair of KGG’s consumer class action practice and has been representing aggrieved consumers

  and investors for more than 30 years. Ms. Emert is a skilled litigator who has effectively marshaled

  relationships and the resources of dozens of firms in managing projects in complex cases. Ms.

  Emert’s practice specializes in consumer class actions with an emphasis on product defect and

  data breach cases. See, Declaration of Melissa R. Emert in Support of Appointment of Interim

  Co-Lead Counsel submitted concurrently herewith (“Emert Decl.”), ¶2. Ms. Emert has litigated

  consumer cases throughout the United States and holds prominent positions in many large MDL

  and non-MDL consumer class actions. Id. As an endorsement of her expertise, substantial

  experience, and successful results, Ms. Emert was recently named as one of two women attorneys

  in the country who received the highest number of appointments to leadership structures in

  nationwide MDLs.3 Id. Emert Decl. at ¶2.4

          Some of Ms. Emert’s appointments and involvement in consumer class actions cases

  include:

         Court-appointed Co-Lead Counsel in Kellie Carder, et al., v. Graco Children’s Products,
          Inc., 2:20-cv-00137 (N.D. Ga. 2020) (alleging violations of state and consumer protection

  3
   See, “There Are New Faces Leading MDLs. And They Aren't All Men” Law.com, July 7, 2020.
  https://www.law.com/2020/07/06/there-are-new-faces-leading-mdls-and-they-arent-allmen/?
  printer-friendly#.
  4
   Attached to Emert Decl. as Exhibit 1 is the firm resume of Kantrowitz, Goldhamer &
  Graifman, P.C. Additional information can be found at https://www.kgglaw.com/.
                                                  9
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 15 of 33 PageID #: 961




         statutes and common law claims on behalf of consumers who purchased Graco booster
         seats based on false representations of their safety and weight limits);
        Court-appointed Co-Lead Counsel in In re: Daily Fantasy Sports Litig., 1:16-md- 02677-
         GAO (D. Mass 2016) (alleging state consumer protection and common law claims on
         behalf of consumers participating in defendants’ online fantasy sports websites);

        Court-appointed member of Plaintiffs’ Executive Committee in In re: Hill’s Pet Nutrition,
         Inc. Dog Food Products Liab. Litig., No. 19-md-2887 (D. Kan. 2019) (alleging state
         consumer protection and common law claims on behalf of consumers who purchased
         defective dog food that contained toxic levels of Vitamin D);

        Discovery Committee in In re: Rock ‘N Play Sleeper Marketing, Sales Practices, &
         Prods. Liab. Litig., 1:19-md-2903 (W.D.N.Y. 2019) (alleging state consumer protection
         and common law claims on behalf of consumers who purchased the defective and
         inherently unsafe Fisher-Price Rock ‘n Play Sleeper for infants);

        Court-appointed member of Plaintiffs’ Steering Committee in In re: Intel Corp. CPU
         Mktg. & Prods. Liab. Litig., 3:18-md-02828 (D. Or. 2018) (alleging state consumer
         protection and common law claims on behalf of purchasers of defective Intel processors);

        Court-appointed member of Plaintiffs’ Executive Committee in In re: Apple Inc. Device
         Performance Litig., 5:18-md-02827 (N.D. Cal. 2018) (alleging state consumer protection
         and common law claims on behalf of iPhone users subject to intentional slowdown);

        Court-appointed member of Plaintiffs’ Steering Committee in In re: German Auto. Mfrs.
         Antitrust Litig., 3:17-md-02796 (N.D. Cal. 2017) (alleging anticompetitive conduct in
         the market for German-made automobiles);

        Discovery Committee in court approved leadership structure in In re: Rock ‘N Play Sleeper
         Marketing, Sales Practices, and Products Liability Litigation, 1:19-md-2903 (W.D.N.Y.
         2019) (alleging violations of state consumer protection statutes and common law claims on
         behalf of consumers who purchased the defective and inherently unsafe Fisher-Price Rock
         ‘n Play Sleeper for their infant children);
        Court appointed to Plaintiffs’ Steering Committee in In Re: Blackbaud, Inc., Customer
         Data Breach Litigation, 3:20-mn-02972 (D. S.C. February 16, 2021) (claims on behalf of
         persons affected by Blackbaud’s data breach and had their personal and private
         information compromised);
        Court appointed to Plaintiffs’ Executive Committee in Tate, et al., v. Eyemed Vision Care,
         LLC, 1:21-cv-36 (S.D. OH March 22, 2021) (claims on behalf of persons affected by
         Eyemed’s data breach and had their personal information compromised);
        Court appointed to Plaintiffs’ Executive Committee in Tillman et al., v. Morgan Stanley
         Smith Barney, LLC, 1:20-cv-05915 (S.D.N.Y. 2020) (claims on behalf of persons affected
         by Morgan Stanley’s data breach and had their personal information compromised);




                                                 10
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 16 of 33 PageID #: 962




         Court appointed to Plaintiffs’ Steering Committee in Cercas et al., v. Ambry Genetics
          Corp., 8:20-cv-00791 (C.D. Cal. 2020) (claims on behalf of persons affected by Ambry’s
          data breach and had their personal and private health information compromised);
         Court-appointed member of Plaintiffs’ Steering Committee in In Re: Sonic Corp.
          Customer Data Security Breach Litig., 1:17-md-02807 (N.D. Ohio 2017) (claims on behalf
          of persons affected by Sonic’s data breach resulted in a class wide settlement);

         Court-appointed Interim Class Counsel in In re: Google Location History Litig, 5:18-cv-
          05062-EJD (N.D. Cal. 2019) (privacy breach action alleging Google tracked millions of
          mobile device users’ location contrary to false representations); and

         Co-Chair of Plaintiffs’ Vetting Committee in In re Wawa, Inc. Data Breach Litig., No.
          19-6019 (E.D. Pa. 2019) (claims on behalf of persons affected by Wawa’s data breach and
          had their personal information compromised). 5

      Ms. Emert’s firm KGG is a leading New York class action firm in the area of consumer class

  action litigation. The firm has successfully litigated numerous class action consumer cases in this

  Court and in other courts throughout the nation. Emert Decl. at ¶4. For example, the firm was co-

  lead class counsel in In re Volkswagen Timing Chain Product Liability Litig., 16-cv-2765-JLL-

  JAD (D.N.J.), recently settled on a nationwide basis and granted final approval in the District of

  New Jersey, involving approximately 477,000 class vehicles. Id. KGG was also a member of the

  Plaintiffs’ Steering Committee in In re The Home Depot Consumer Data Security Breach

  Litigation, 1:14-md-02583-TWT (N.D. Ga.), relating to the massive data breach consumer class

  action, which was settled on a nationwide basis in 2016. Id. In addition, the firm was co-lead

  counsel in the matter Coffing, et al. v. Volkswagen Group of America, et al., Civil Action No. 17-

  cv-01825-JD (N.D. Ca.) which was granted Final Approval on May 14, 2020 and which involved




  5
   Ms. Emert has also had major roles in many class actions which resulted in very large recoveries
  for a class. For example, she had significant roles in, among other cases: Overby v. Tyco
  International, Ltd. (N.D. N.H.) (class recovery of $70.5 million); In re Westinghouse Securities
  Litigation (W.D. Penn.) (cash recovery of $67.25 million); In re Sunglass Hut International, Inc.
  Securities Litigation (S.D. Fla.) (class recovery of $4.5 million in cash); Szymczak v. Nissan N.
  Am. Inc. (S.D.N.Y.) (recovery valued at over $14 million obtained on behalf of a multi-state
  nationwide class).
                                                  11
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 17 of 33 PageID #: 963




  a nationwide class of approximately 850,000 Volkswagen and Audi vehicles, alleging a material

  primary water pump defect and valued at $24 million.

             b. Michael R. Reese (Reese LLP)

         Michael R. Reese is a former prosecutor from the Manhattan District Attorney’s Office

  who has been litigating consumer class actions for two decades. See, Declaration of Michael R.

  Reese in Support of Appointment of Interim Co-Lead Counsel submitted concurrently herewith

  (“Reese Decl.”), ¶17.6 Mr. Reese is also the founder of Reese LLP, a class action law firm that has

  litigated class actions on behalf of consumers since 2008. With offices in New York and

  California, Reese LLP is comprised of a diverse team of skilled attorneys that have achieved

  significant results on behalf of consumers for over a decade.

          Mr. Reese has extensive experience in food related consumer class actions, having

  litigated numerous such food related cases throughout the United States. Reese Decl. ¶4. In

  addition to being a litigator, Mr. Reese is an adjunct professor of law at Brooklyn Law School

  where he teaches both “Food Law” and “The Law of Class Actions and Other Aggregate

  Litigation.” Reese Decl. at ¶13.

          Mr. Reese is a frequent lecturer and author on class actions and food law, with recent

  publications appearing in the American Bar Association’s General Practitioner and the Union

  Internationale des Advocats’ Juriste. Reese Decl. at ¶11. Mr. Reese also hosts several food law

  related conferences, including an annual two-day conference co-hosted by the Professor Michael

  Roberts of the University of California Los Angeles School of Law.




  6
   Attached to Reese Decl. as Exhibit 1 is the firm resume of Reese LLP, which includes Mr.
  Reese’s CV as Exhibit B. Additional information can be found at http://www.reesellp.com/.
                                                  12
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 18 of 33 PageID #: 964




         Mr. Reese has achieved both significant monetary and injunctive relief on behalf of

  consumers, including, but not limited to, hundreds of millions of dollars in compensation, as well

  as significant changes in corporate practices and reformulation of food products to make them safe

  for consumption. Mr. Reese has led a number of MDLs, including In re Vitaminwater Sales and

  Marketing Practices and In re Frito-Lay N.A. Sales Practices and Marketing Litigation.

         Recent achievements by Mr. Reese in food related and similar cases include certification

  of a class of consumers who bought deceptively marketed baby formula (Hasemann v. Gerber

  Products, Inc., 2019 WL 1434263 (E.D.N.Y. Mar. 31, 2019) (Brodie, J.)); successful opposition

  to a motion to dismiss in Valdes v. American Sugar Refining, Inc., No. 17-cv-05213 (E.D.N.Y.

  Mar. 28, 2019); successful opposition to a motion for summary judgment in Luib v. Henkel

  Consumer Goods, Inc., No. 17-cv-03021 (BMC), 2018 WL 718376 (E.D.N.Y. Feb. 5, 2018);

  successful opposition to a motion to dismiss in Shalikar v. Asahi Beer U.S.A., Inc., No. 17-02713

  JAK (JPRx), 2017 WL 9362139 (C.D. Cal. Oct. 16, 2017); and, successful opposition to a motion

  to dismiss in Coe v. General Mills, Inc., No., 15-cv-05112-THE, 2016 WL 4208287 (N.D. Cal.

  Aug. 10, 2016).

         Mr. Reese also is an accomplished appellate lawyer, having argued successfully before the

  Second, Seventh and Ninth Circuit Courts of Appeal. Recent appellate victories by Mr. Reese

  include Mantikas v. Kellogg Co., 910 F.3d 633 (2d Cir. 2018); Tri-State Water Treatment, Inc. v.

  Bauer, 845 F.3d 350 (7th Cir. 2017); and, Murphy v. Best Buy Stores L.P., 690 Fed. Appx. 553

  (9th Cir. 2017).

             2. Interim Liaison Counsel

         Liaison counsel is primarily charged with administrative matters, such as communications

  between the court and other counsel, convening meetings of counsel, advising parties of


                                                 13
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 19 of 33 PageID #: 965




  developments, and otherwise assisting in the coordination of activities and positions. MCL, supra,

  § 21.221 (4th ed. 2004). Liaison counsel usually has offices in the same locality as the court. Id.

         Here, Plaintiffs propose that Jason P. Sultzer, serve as Interim Liaison Counsel. As a local

  attorney with 24 years of experience, Mr. Sultzer is intimately familiar with the local rules,

  practices, and procedures of this District. See Declaration of Jason P. Sultzer in Support of

  Plaintiffs’ Motion for Appointment as Interim Liaison Counsel submitted concurrently herewith

  (“Sultzer Decl.”), ¶7.7 The Sultzer Law Group is a leading New York class action firm in the area

  of consumer fraud class action litigation. Sultzer Decl.at ¶¶ 2-6, 8. Mr. Sultzer has created

  extensive case law and has obtained significant class-wide settlements in this Circuit in false

  advertising and mislabeling class actions involving all types of consumer products and food. 8

         Moreover, Judges in this circuit have recognized The Sultzer Law Group for their

  exceptional work and trial experience with cases, such as this one, involving lead, heavy metals

  and other toxic contaminates. See Patora v. Tarte, Inc., Case No. 18-cv-11760-KMK (S.D.N.Y.),

  (Judge Kenneth M. Karas stated that “[t]he plaintiff here was ably represented by class counsel,

  who is clearly well-versed in complex class action litigation. I can speak from personal experience

  dealing with The Sultzer Firm, which has many highly-qualified and capable and experienced




  7
    Attached to Sultzer Decl. as Exhibit 1 is the firm resume for The Sultzer law Group which
  includes Mr. Sultzer’s and Ms. Dolgoff’s personal biographies. Additional information is available
  at https://www.thesultzerlawgroup.com.
  8
   Luib v. Henkel Consumer Goods, Inc., No. 1:17-cv-03021-BMC, 2018 U.S. Dist. LEXIS 18598
  (S.D.N.Y. Feb. 5, 2018); Barton v. Pret A Manger (USA) Ltd., No. 1:20-cv-04815 GHW, 2021
  U.S. Dist. LEXIS 81336 (S.D.N.Y. Apr. 27, 2021); Rapoport-Hecht, Tziva et al. v. Seventh
  Generation, Inc., No. 14-CV-9087 (KMK), 2017 U.S. Dist. LEXIS 218781 (S.D.N.Y Apr. 28,
  2017); Vincent, Wesley, et al. v. People Against Dirty, PBC. and Method Products, PBC., No.
  16-cv-6936 (NSR), Dkt. 41 (S.D.N.Y. March 13, 2017); Mayhew, Tanya, et al., v. KAS Direct,
  LLC and S.C. Johnson & Son, Inc., No. 16 CV 6981 (VB), 2018 U.S. Dist. LEXIS 106680
  (S.D.N.Y. June 26, 2008).
                                                  14
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 20 of 33 PageID #: 966




  lawyers representing plaintiffs in consumer class actions. . .”); see also Shiv Patel v. St. John’s

  University, Case No. 1:20-cv-02114 (EDNY) (Judge Steven Gold observed that, “The firms’

  expertise and competency in the class action context are reflected by the favorable outcomes they

  have obtained in previous suits… particularly in light of their impressive record.”). Sultzer Decl.

  at ¶ 8.

            Mr. Sultzer will be working with his senior associate, Mindy Dolgoff. Ms. Dolgoff is an

  experienced litigator and class action attorney who was a member of the trial team that took one

  of the few securities class action cases to trial and achieved a favorable verdict for its investor

  clients. Sultzer Decl. at ¶ 11.


                   3.   Interim Executive Committee

               a. Gayle M. Blatt (Casey Gerry Schenk Francavilla Blatt & Penfield LLP)

            Founded in 1947, Casey Gerry Schenk Francavilla Blatt & Penfield, LLP (“CaseyGerry”)

  is one of the oldest plaintiffs’ law firms in California and is nationally recognized. See

  Declaration of Gayle M. Blatt in Support of Plaintiffs’ Motion for Appointment to the Executive

  Committee submitted concurrently herewith (“Blatt Decl.”). 9 The firm focuses on complex civil

  litigation, with an emphasis on consumer protection, class actions, product defect, pharmaceutical

  and serious personal injury matters. CaseyGerry attorneys have held numerous leadership roles

  in coordinated cases at both the state and federal level.

            Gayle M. Blatt concentrates her practice on consumer class actions, data breach,

 pharmaceutical and medical device cases. She has pursued a number of cases on behalf of

 aggrieved plaintiffs who experienced financial or personal harm as a result of food and dietary


  9
   Attached to Blatt Decl. as Exhibit 1 is the firm resume of Casey Gerry Schenk Francavilla Blatt
  & Penfield, LLP. Additional information can be found at https://caseygerry.com/.
                                                   15
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 21 of 33 PageID #: 967




 supplement products containing ingredients antithetical to the promotion of human health,

 including the representation of children exposed to allegedly defective baby formula, which cases

 resolved following years of litigation. Blatt Decl. at ¶ 11.

         She also has a long history of experience handling dangerous drug cases, including use

 of Baycol, Rezulin, Propulsid, PPA. Multaq, Fen-Phen, L-Tryptophan, Lipokinetix, Metabolife

 and Hydroxycut, among others. Blatt Decl. at ¶ 11.

         Moreover, Ms. Blatt and Casey Gerry have been involved in litigation on behalf of

 children arising out of alleged product defects causing injury. These include motor vehicle, safety

 gate, bean bag pillow, stroller and water dispenser design, among others. Blatt Decl. at ¶ 11.

         In addition, Ms. Blatt has been appointed to the Plaintiffs’ Executive Committees in In

 re:   ZF- TRW Airbag Control Units Product Liability Litigation; In re: Intel Corp. CPU

 Marketing, Sales Practices and Products Liability Litigation, MDL 2828, In re: Apple Inc. Device

 Performance Litigation and to the five-member PEC which oversaw MDL arising out of the

 massive Yahoo data breaches, among other matters. Blatt Decl. at ¶¶ 14,15. She served on the

 law and briefing committee in the consolidated class action Adkins v. Facebook, Inc., serves as

 Co-Liaison Counsel in In re: Incretin Mimetics Product Liability Litigation, and has previously

 served as liaison counsel in cases such as In re: Sony Gaming Networks and Customer Data

 Security Breach Litigation and In re: Hydroxycut Marketing and Sales Practices Litigation. Blatt

 Decl. at ¶ 15.

         Ms. Blatt currently serves as Settlement Class Counsel in the In re: Citrix Data Breach

 Litigation, Case No. 19-cv-61350-RKA (final approval scheduled for June, 2021), as Interim Lead

 Counsel in Pfeiffer v. RadNet, Inc, Case No. 2:20-cv-09553 (C.D. Cal); as interim co-lead counsel

 in In re Warner Music Group Data Breach Litigation, Case No. 1:20-cv-07473 (S.D.N.Y.), as
                                                   16
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 22 of 33 PageID #: 968




 interim co-lead counsel in In re: US Fertility Data Security Litigation, Case No. 8:21-cv-299 (D.

 Md.), and on the Plaintiffs’ Executive Committee in Tate v. EyeMed Vision Care, Case No. 1:21-

 cv-00036-DRC (S.D. Ohio) and in Carder et al v. Graco Children’s Products Inc, et al., Case No.

 2:20-cv-00137 (N.D. Ga.) Blatt Decl. at ¶ 16.

                 b. Gary E. Mason (Mason Lietz & Klinger LLP)10

         Gary E. Mason is a nationally recognized leader of the plaintiffs’ class action bar with

  nearly 30 years of experience representing plaintiffs, primarily consumers and homeowners, in a

  broad range of class actions. See Declaration of Gary E. Mason in Support of Plaintiffs’ Motion

  for Appointment to the Executive Committee submitted concurrently herewith (“Mason Decl.”),

  ¶6.11 Before founding Mason Lietz & Klinger in 2020, Mr. Mason was the Founding Partner and

  Chairman of Whitfield Bryson & Mason, LLP, a 12-attorney law firm specializing in class and

  complex litigation, with offices in Washington, D.C., Kentucky, Tennessee and North Carolina.

  Mason Decl. at ¶5. He is also a past Co-Chair of the Class Action Litigation group for the

  American Association for Justice and presently serves as the Chairman of its Rule 23 Task Group.

  Mason Decl. at ¶5. During his career, Mr. Mason has led or substantially participated in cases

  leading to the recovery of more than $2 billion dollars. Mason Decl. at ¶5.

         Over the course of his 30-year career, Mr. Mason has managed hundreds of other class

  actions, over a diverse range of subject matters, including defective products, environmental

  accidents, privacy, wage and hour, consumer fraud and antitrust. Mason Decl. at ¶6. He currently

  serves as court-appointed liaison counsel in: In re: U.S. Office of Personnel Management (OPM)



  10
    Mr. Mason intends to work closely with his junior partner, Gary Klinger, on this matter to take
  advantage of this opportunity for Mr. Klinger to gain experience on complex litigation.
  11
    Attached to Mason Decl. as Exhibit 1 is the firm resume for Mason Lietz & Klinger. Additional
  information is available at www.masonllp.com.
                                                  17
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 23 of 33 PageID #: 969




  Data Security Breach Litigation, MDL No. 2664, No. 1:15-cv-01394 (D.D.C.), a class action

  arising from a data breach affecting 27 million federal employees; co-lead counsel in Bell et al. v.

  WestRock, CP, LLC et al, No. 3:17-cv-829-JAG (E.D. Va.), an environmental nuisance case in

  which he successfully argued for certification of a class of owners and residents of 350 properties;

  and co-lead counsel in Falk et al. v. Nissan North America, Inc., No. 4:17-cv-04871 (N.D. Cal.),

  a class action in which he recently moved for preliminary approval of a settlement benefiting the

  owners of over three million vehicles. Mason Decl. at ¶6.

         Mr. Mason’s appointed leadership roles in previous class actions include Hobbie v. RCR

  Holdings II, LLC et al, No. 10-113, MDL No. 2047 (E.D. La.), where he served as co-lead counsel

  in a class action against manufacturers of Chinese Drywall and the builder of a 354-unit

  condominium built with Chinese Drywall resulting in a settlement for complete remediation at

  cost of over $30 million. Mason Decl. at ¶7. In In re Google Buzz Privacy Litigation, No. 10-

  cv00672-JW (N.D. Cal.), he served as the Court-appointed lead counsel in a class action against

  Google alleging that the automatic enrollment of Gmail users in Google Buzz caused the public

  disclosure of Gmail users’ information. Mason Decl. at ¶7. This litigation resolved with a $10

  million settlement fund for the class. Mason Decl. at ¶7. He has successfully briefed, argued and

  defended on appeal three motions for class certification, one of which resulted in a frequently

  cited U.S. Court of Appeals opinion affirming class certification. See Young et al. v. Nationwide

  Mut. Ins. Co, 693 F.3d 532 (6th Cir. 2012).

                 c. Charles Schaffer (Levin Sedran & Berman LLP)




                                                   18
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 24 of 33 PageID #: 970




         Charles E. Schaffer is a partner at Levin Sedran & Berman LLP. See Declaration of

  Charles Schaffer in Support of Plaintiffs’ Motion for Appointment to the Executive Committee

  submitted concurrently herewith (“Schaffer Decl.”), ¶1. 12

         With over 25 years of experience, Mr. Schaffer is a nationally-recognized leader in

  complex litigation, having been appointed as Lead, Co-Lead or PSC member on a regular basis

  by federal courts across the country. Schaffer Decl. at ¶5.   See, e.g., In re Apple Inc. Device

  Performance Litig., MDL No. 2827 (N.D. Cal.) (Plaintiffs’ Executive Committee); In re Intel

  Corp. CPU Mktg., Sales Practices & Prods. Liab. Litig., MDL No. 2838 (D. Or.) (Plaintiffs’

  Executive Committee); In Re Aqueous Film-Foaming Foams (AFFF) Prods. Liab. Litig., MDL

  No. 2873 (D.S.C.) (Plaintiff’s Steering Committee); In re Wells Fargo Insurance Mktg. Sales

  Practices Litig., MDL No. 2797 (C.D. Cal.) (Plaintiffs’ Executive Committee); In re: JP Morgan

  Modification Litig., MDL No. 2290 (D. Mass.) (Plaintiffs’ Co-lead Counsel); In re: IKO Roofing

  Prods. Liab. Litig., MDL No. 2104 (C.D. Ill.) (Plaintiffs’ Co-lead Counsel); In re: HardiePlank

  Fiber Cement Siding Litig., MDL No. 2359 (D. Minn.) (Plaintiffs’ Executive Committee); In re

  Navistar Diesel Engine Prods. Liab. Litig., MDL No. 2223 (N.D. Ill.) (Plaintiffs’ Executive

  Committee); In re: Azek Decking Sales Practice Litig., No. 12-6627 (D.N.J.) (Plaintiffs’

  Executive Committee). In addition, he has served as a member of litigation teams where Levin

  Sedran was appointed to leadership positions. For instance, Levin Sedran served as Lead Counsel

  in In re Chinese Manufactured Drywall Product Liability Litigation, MDL No. 2047 (E.D. La.).

  Schaffer Decl. at ¶7. Against tremendous odds and at great effort and expense, Levin Sedran,

  along with other leadership counsel including attorneys at Whitfield Bryson & Mason, dedicated

  ten years to prosecuting claims on behalf of thousands of homeowners who had defective Chinese


  12
   Attached to Schaffer Decl. as Exhibit 1 is the firm resume for Levin Sedran & Berman LLP.
  Additional information is available at www.lfsblaw.com.
                                                 19
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 25 of 33 PageID #: 971




  Drywall installed in their homes. Schaffer Decl. at ¶7.        Levin Sedran’s leadership led to

  settlements valued at more than $1 billion. Schaffer Decl. at ¶7.

          Mr. Schaffer was similarly instrumental in bringing about settlements in In Re

  CertainTeed Corporation Roofing Shingles Product Liability Litigation, MDL No. 1817 (E.D.

  Pa.), which was approved by the court in 2010 and valued at $815,000,000; In re CertainTeed

  Fiber Cement Siding Litigation, MDL No. 2270 (E.D. Pa.), which was a common fund settlement

  of $103.9 million dollars; In re: JP Morgan Modification Litigation, MDL No. 2290 (D. Mass.),

  which was approved by the court and valued at $506 million dollars by a former treasury

  department official; Pollard v. Remington Arms Co., No. 4:13-CV-00086-ODS (W.D. Mo.),

  which was approved by the court in 2016 and valued at $97,000,000; and In re Wells Fargo

  Insurance Marketing Sales Practices Litigation, MDL No. 2797 (C.D. Cal.), which is a claims

  made settlement valued at more than $300 million dollars. Schaffer Decl. at ¶ 8.

                   d.    Jeffrey Goldenberg (Goldenberg Schneider, L.P.A.)

         Jeffrey Goldenberg, a co-founder of Goldenberg Schneider, L.P.A., has been litigating

  complex civil actions for over twenty-four years. During the State Attorney General tobacco

  litigation battles, Mr. Goldenberg served as Special Counsel representing the State of Ohio against

  the tobacco industry and was part of the litigation team that achieved an unprecedented $9.86

  billion settlement for Ohio taxpayers. This remains the largest settlement in Ohio history. See

  State of Ohio, ex rel., Betty D. Montgomery v. Philip Morris, Inc. et al., No. 97-CVH05-5114,

  (Ohio Ct. Com. Pl. Franklin). See Declaration of Jeffrey S. Goldenberg in Support of Plaintiffs’

  Motion for Appointment to the Executive Committee submitted concurrently herewith

  (“Goldenberg Decl.”), ¶¶ 6-7.13


   Attached to Goldenberg Decl. as Exhibit 1 is the firm resume for Goldenberg Schneider, L.P.A.
  13

  Additional information is available at www.gs-legal.com.
                                                  20
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 26 of 33 PageID #: 972




         Currently, Mr. Goldenberg serves on the Executive Committee in the recently settled In

  Re: Hill’s Pet Nutrition, Inc., Dog Food Products Liability, Litig., 2:19-md-02887-JAR-TJJ (D.

  Kan.). Goldenberg Decl. at ¶10. This case recently settled for $12.5 million, offering valuable

  compensation for pet owners nationwide who purchased recalled dog food that sickened and

  poisoned thousands of dogs due to the presence of toxic levels of Vitamin D. Id. Mr. Goldenberg

  also serves as lead counsel in Conti v. American Honda Motor Co., Inc., No. 2:19-cv-2160 (C.D.

  Cal.), a nationwide class action alleging that Honda knowingly sold 2018-2019 Honda Odyssey

  and 2019 Honda Pilot and Passport vehicles with defective infotainment systems, and Banh v.

  American Honda Motor Company, Inc., No. 2:19-cv-05984-RSWL-AS (C.D. Cal.), a nationwide

  class action alleging that Acura knowingly sold certain 2019 and 2020 Acura vehicles with

  defective infotainment systems. Goldenberg Decl. at ¶11. Both cases recently settled on a

  nationwide class basis covering nearly 600,000 vehicles. Goldenberg Decl. at ¶11

         Mr. Goldenberg served as co-lead counsel and certified three nationwide classes in a

  consumer fraud class action on behalf of purchasers of herbal supplements for false and unproven

  claims and deceptive credit card charging practices. Goldenberg Decl. at ¶11.The case, Parker v.

  Berkeley Premium Nutraceuticals, No. 04 CV 1903 (Ohio C.P. Montgomery), was successfully

  resolved with a multimillion-dollar settlement that preserved class members’ rights to recover

  additional funds from the nearly $30 million that the United States Attorney General seized from

  the defendant and its owner in a civil forfeiture action. Goldenberg Decl. at ¶11. Mr. Goldenberg

  doggedly pursued the forfeited funds and eventually recovered an additional $24 million for the

  victims by prosecuting one of the first successful class-wide Petitions for Remission through the

  federal forfeiture proceedings. Goldenberg Decl. at ¶11.




                                                 21
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 27 of 33 PageID #: 973




                    e. Jonathan Shub (Shub Law Firm LLC)

         Jonathan Shub, the founder of Shub Law Firm LLC, is recognized as one of the nation’s

  leading class action consumer rights lawyers, based on his vast experience and successes

  representing classes of individuals and businesses in a vast array of matters involving unlawful

  conduct. See Declaration of Jonathan Shub in Support of Plaintiffs’ Motion for Appointment to

  the Executive Committee submitted concurrently herewith (“Shub Decl.”), ¶ 6. 14 Mr. Shub has

  served as lead, co-lead, or class counsel in numerous successful MDLs and class actions. Mr.

  Shub has also been appointed to numerous leadership positions in state and federal class action

  over the last three decades. See, e.g., Silvis v. Ambit Energy L.P., 674 F App’x 164 Cir 2017

  (appointed lead class counsel; negotiated settlement on behalf of New York energy customers);

  Hamlen v. Gateway Energy Servs. Corp., No. 16 CV 3526 (VB), 2017 WL 892399 [S.D.N.Y.

  Mar. 6, 2017] (appointed class counsel); Aarons v. BMW of North America, LLC, No. 11-cv-7667-

  PSG-CWx (C.D. Cal.) (co-lead counsel); Bell v. Gateway, No. 031168/2018 (Rockland Cnty. Ct.

  2018) (co-lead counsel for consumer case against energy companies); Dickerson v. York

  International Corporation, No. 15-cv-1105 (M.D. Pa.) (co-lead counsel); Glenz, et al. v. Sharp

  Electronics Corp., No. 2:08-cv-03652-FSHMAS (D.N.J.) (co-lead counsel; nationwide settlement

  class involving defective projector bulbs; final approval granted 2011); In re: Allergan Biocell

  Textured Breast Implant Products Liability Litigation, MDL No. 2921 (D.N.J.) (member of the

  Plaintiffs’ Executive Committee; case pending); In re: AZEK Building Products Inc. Marketing

  and Sales Practices Litigation, MDL No. 2506 (D.N.J.) (co-lead counsel in MDL; nationwide

  settlement for purchases of defective decking); Tennille v. Western Union Company, No. 09-cv-




  14
     Attached hereto as Exhibit 1 is the firm resume for Shub Law Firm LLC. Additional information
  is available at www.shublawyers.com.
                                                   22
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 28 of 33 PageID #: 974




  938-JLK (consolidated with No. 10-cv-765-JLK) (D. Col.) (Member of Executive Committee;

  nationwide $42,000,000 common fund settlement). Shub Decl. at ¶ 7.

         C. The Mays Group Have Committed, And Will Continue to Commit, The
            Resources Necessary to Represent the Class

         A court appointing interim lead counsel should consider, in part, the resources that counsel

  will commit to representing the putative class. Fed. R. Civ. P. 23(g)(1)(C). Here, the Mays Group

  can, as needed, draw upon the skills and talents of experienced attorneys and staff members

  located across the country, from San Diego to Pennsylvania to Washington, D.C. and New York.

  Each attorney understands the time, energy, and skill necessary to lead this litigation and all have

  committed the resources required to ensure the effective and efficient representation of the Class

  members. In fact, the Mays Group have already demonstrated their commitment to this litigation

  by devoting substantial resources to this litigation. They have spent hundreds of hours litigating

  this action, including working intensively with potential consultants and experts. And, as their

  firm resumes and related declarations indicate, Kantrowitz, Goldhamer & Graifman, P.C., Reese

  Law, The Sultzer Law Group, Casey Gerry Schenk Francavilla Blatt & Penfield LLP, Mason

  Lietz & Klinger LLP, Levin Sedran & Berman LLP, Goldenberg Schneider, L.P.A., and Shub

  Law Firm LLC are well-suited to, and committed to, aggressively prosecute this matter.

         D. Other Factors Support Designating Proposed Interim Class Counsel

         Proposed Co-Lead Counsel and the proposed structure reflect the diversity of the bar and

  the class members —from the standpoint of age, race, gender, experience and geographic location.

  See Duke Guidelines Best Practices 38 (“The judge’s primary responsibility in the selection

  process is to ensure that the lawyers appointed to leadership positions are capable and experienced

  and that they will responsibly and fairly represent all plaintiffs, keeping in mind the benefits of

  diversity of experience, skills, and backgrounds.”).

                                                   23
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 29 of 33 PageID #: 975




          Another important consideration in selecting leadership is the ability to work well as a

  team, with opposing counsel, and with the Court. It is undeniably true that the role of leadership

  in complex litigation places a premium on professionalism, cooperation, courtesy, and acceptance

  of the obligations owed as officers of the court, all of which are “critical to successful management

  of the litigation.” MCL, supra § 10.23. One of the demanding aspects of complex litigation is “the

  difficult[y] of having to communicate and establish effective working relationships with

  numerous attorneys (many of whom may be strangers to each other).” Id. § 10.21. Unlike defense

  counsel, the plaintiffs’ side of multi-district litigation must quickly and effectively merge to form

  an alliance against often well-financed and deeply-staffed opponents, as is the case here. This

  process has the potential for disorganization, in-fighting, and inefficiencies. It is useful to consider

  whether counsel applying for leadership “have worked together in other cases, their ability to

  collaborate in the past, divide work, avoid duplication, and manage costs.” Duke Guidelines,

  supra, at 43. Selecting lawyers who have previously worked together has a number of benefits.

  They have developed working relationships, know of complimentary talents, and have “developed

  certain systems for handling workflow and comparative advantages that will help expedite the

  case relative to a leadership committee working together for the first time.” Id.

          Here, all counsel that comprise the Mays Group have all worked together in class actions

  in some capacity. In addition, the members of the Mays Group also have a good working

  relationship with opposing counsel.

          Importantly, the Mays Group have not made any agreements with each other or with other

  counsel in this case with respect to funding, cost-sharing, pooling clients, fees or any other matter.

  The Mays Group understand that they will be required to make contributions to fund the litigation

  and they will not accept any third-party litigation funding.


                                                     24
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 30 of 33 PageID #: 976




         Moreover, to ensure the litigation is pursued efficiently, without undue effort and

  duplication, based on their experience in other complex class actions, The Mays Group propose a

  time and expense protocol, which is attached as Exhibit 2 to the Emert Decl. This protocol

  includes the following elements:

        All counsel will submit uniform, monthly billing reports to Co-Lead Counsel for auditing.

         If the Court wishes, Co-Lead Counsel will submit billing to the Court for review on a

         regular basis.

        Proposed Co-Lead Counsel has, and will continue to, maintain contemporaneous time

         records, and will instruct all Plaintiffs’ counsel to do so.

        Plaintiffs’ counsel shall bill in increments of one-tenth of an hour and shall maintain

         records in such a way that each billed activity is recorded separately.

        No post-appointment work will be considered billable unless specifically assigned by Co-

         Lead Counsel.

        Co-Lead Counsel will staff the case efficiently on an as-needed basis, with staff of

         appropriate seniority, skill set, and expertise.

        Unless otherwise authorized by Co-Lead Counsel, only Co-Lead Counsel and counsel

         responsible for the relevant discovery will be permitted to attend depositions.

        All Plaintiffs’ Counsel shall only seek reimbursement for reasonable accommodations,

         airfare and meals.

        Proposed Co-Lead Counsel shall not seek reimbursement for expenses or costs incurred

         as part of normal firm overhead costs.

        To supplement this timekeeping order, Proposed Co-Lead Counsel will distribute to all

         counsel required procedures to comply with the proposed order.


                                                   25
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 31 of 33 PageID #: 977




  IV.   CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court appoint Michael

  R. Reese (Reese LLP) and Melissa R. Emert (Kantrowitz, Goldhamer & Graifman, P.C.) as

  Interim Co-Lead Counsel; Jason P. Sultzer (The Sultzer Law Group P.C.) as Interim Liaison

  Counsel; Gayle M. Blatt (Casey Gerry Schenk Francavilla Blatt & Penfield LLP), Charles

  Schaffer (Levin Sedran & Berman LLP), Gary E. Mason (Mason Lietz & Klinger LLP); Jeffrey

  Goldenberg (Goldenberg Schneider, L.P.A.), and Jonathan Shub (Shub Law Firm LLC), as

  Interim Executive Committee members.



  Dated: May 27, 2021
                                               Counsel for Plaintiffs

                                              /s/ Melissa R. Emert

                                               Melissa R. Emert
                                               KANTROWITZ GOLDHAMER
                                               & GRAIFMAN, P.C.
                                               747 Chestnut Ridge Road
                                               Chestnut Ridge, NY 10977
                                               Tel.: (845) 356-2570
                                               Fax: (845) 356-4335
                                               memert@kgglaw.com

                                               Counsel for Plaintiff Shanely Zorrilla

                                               Michael R. Reese
                                               REESE LLP
                                               100 West 93rd Street, 16th Floor
                                               New York, New York 10025
                                               Telephone: (212) 643-0500
                                               mreese@reesllp.com

                                               Jason P. Sultzer
                                               Mindy Dolgoff
                                               THE SULTZER LAW GROUP P.C.
                                               270 Madison Ave., Suite 1800
                                               New York, New York 10016
                                               Telephone: (212) 969-7810
                                                 26
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 32 of 33 PageID #: 978




                                      Facsimile: (888) 749-7747
                                      sultzerj@thesultzerlawgroup.com
                                      dolgofm@thesultzerlawgroup.com

                                      Counsel for Plaintiff Leiba Baumgarten

                                      Gayle M. Blatt
                                      CASEY GERRY FRANCAVILLA BLATT &
                                      PENFIELD, LLP
                                      110 Laurel Street
                                      San Diego, CA 92101
                                      Tel: (619) 238-1811
                                      Fax: (619) 544-9232
                                      gmb@cglaw.com

                                      Counsel for Plaintiff Lynda Galloway
                                      Gary E. Mason
                                      MASON LIETZ & KLINGER LLP
                                      5101 Wisconsin Avenue NW, Suite 305
                                      Washington, DC 20016
                                      Phone: (202) 429-2290
                                      Fax: (202) 429-2294
                                      gmason@masonllp.com

                                      Counsel for Plaintiff Alyssa Mays

                                      Charles E. Schaffer
                                      LEVIN, SEDRAN & BERMAN, LLP
                                      510 Walnut Street, Suite 500
                                      Philadelphia, PA 19106
                                      Phone: (215) 592-1500
                                      Fax: (215) 592-4663
                                      cschaffer@lfsblaw.com

                                      Counsel for Plaintiff Alyssa Mays

                                      Jeffrey S. Goldenberg
                                      GOLDENBERG SCHNEIDER L.P.A.
                                      4445 Lake Forest Drive, Suite 490
                                      Cincinnati, OH 45242
                                      Phone: (513) 345-8297
                                      Fax: (513) 345-8294
                                      jgoldenberg@gs-legal.com

                                      Counsel for Plaintiff Alyssa Mays

                                      Jonathan Shub
                                        27
Case 2:21-cv-00678-JS-AYS Document 66-1 Filed 05/27/21 Page 33 of 33 PageID #: 979




                                      SHUB LAW FORM LLC
                                      134 Kings Highway E., 2nd Floor
                                      Haddonfield, NJ 08033
                                      Phone: (856) 772-7200
                                      Fax: (856) 210-9088
                                      jshub@shublawyers.com

                                      Counsel for Plaintiff Alyssa Mays




                                        28
